

116 HR 4195 IH: Territories Medicare Prescription Drug Assistance Equality Act of 2019
U.S. House of Representatives
2019-08-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4195IN THE HOUSE OF REPRESENTATIVESAugust 20, 2019Miss González-Colón of Puerto Rico (for herself and Mr. Soto) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend titles XVIII and XIX of the Social Security Act to make premium and cost-sharing subsidies
			 available to low-income Medicare part D beneficiaries who reside in Puerto
			 Rico or another territory of the United States.
	
 1.Short titleThis Act may be cited as the Territories Medicare Prescription Drug Assistance Equality Act of 2019. 2.Equal treatment of residents of territories in premium and cost-sharing subsidies under Medicare prescription drug program (a)Medicare assistanceSection 1860D–14(a)(3) of the Social Security Act (42 U.S.C. 1395w–114(a)(3)) is amended—
 (1)in subparagraph (A), in the matter preceding clause (i), by striking subject to subparagraph (F),; (2)in subparagraph (B)(v), in the matter preceding subclause (I), by striking Subject to subparagraph (F), the Secretary and inserting The Secretary;
 (3)in subparagraph (C), by adding at the end the following new sentence: In the case of an individual who is not a resident of the 50 States or the District of Columbia, the poverty line (as such term is defined in clause (ii)) that shall apply to such individual shall be the poverty line for the 48 contiguous States and the District of Columbia.; and
 (4)by striking subparagraph (F). (b)Medicaid assistanceSection 1935 of the Social Security Act (42 U.S.C. 1396u–5) is amended—
 (1)in subsection (c)(1)(A)— (A)by inserting (and each other State for each month beginning with January 2020) after January 2006; and
 (B)in clause (i), by inserting or (2)(B) (as the case may be) after paragraph (2)(A); (2)in subsection (c)(2)—
 (A)in subparagraph (A)— (i)by amending the heading to read as follows: Computation for 50 States and the District of Columbia; and
 (ii)by striking a State described in paragraph (1) and inserting one of the 50 States or the District of Columbia; (B)in subparagraph (B)—
 (i)by striking subparagraph (A) and inserting subparagraph (A) or (B) (as the case may be); and (ii)by redesignating such subparagraph as subparagraph (C); and
 (C)by inserting after subparagraph (A) the following new subparagraph:  (B)Computation for territoriesThe amount computed under this paragraph for a State not described in subparagraph (A) and for a month in a year (beginning with 2020) is equal to—
 (i)1/12 of the product of— (I)the amount determined under subsection (e) for the State for 2019; and
 (II)100 percent minus the highest possible Federal medical assistance percentage that may be applied to any of the 50 States for fiscal year 2018 under section 1905(b)(1); and
 (ii)increased for each year (beginning with 2019 up to and including the year involved) by the applicable growth factor specified in paragraph (4) for that year.; and
 (3)in subsection (e)— (A)in paragraph (1)—
 (i)in subparagraph (A), by striking of such State; and and inserting of such State for years before 2020;; (ii)in subparagraph (B)—
 (I)by inserting for periods before January 1, 2020 after (B); and (II)by striking the period at the end and inserting ; and; and
 (iii)by adding at the end the following new subparagraph:  (C)for the first 3 quarters of fiscal year 2020 and for each subsequent fiscal year, the amount otherwise applied under section 1108(f) for the State shall be increased by the amount specified in paragraph (4)(A) for such period or fiscal year.;
 (B)in paragraph (2), by striking The Secretary and inserting For periods before January 2020, the Secretary; (C)in paragraph (3)—
 (i)in the heading, by inserting before second quarter of fiscal year 2020 after Increased amount; (ii)in subparagraph (A)—
 (I)in the matter before clause (i), by inserting or other fiscal period after for a year; and (II)in clause (i), by inserting for such year or period after subparagraph (B); and
 (iii)in subparagraph (B)— (I)in clause (ii), by striking or at the end;
 (II)in clause (iii), by striking a subsequent year and inserting a subsequent fiscal year (before the second quarter of fiscal year 2020); (III)in clause (iii), by striking the period at the end and inserting ; and; and
 (IV)by adding at the end the following:  (iv)for the first quarter of fiscal year 2020, is equal to 25 percent of the aggregate amount specified in this subparagraph for the previous fiscal year increased by the annual percentage increase specified in section 1860D–2(b)(6) for the year involved.;
 (D)by striking paragraph (4); and (E)by inserting after paragraph (3) the following new paragraph:
						
							(4)Increased amount beginning with second quarter of fiscal year 2020
 (A)In generalThe amount specified in this paragraph for a State for the last 3 quarters of fiscal year 2020 or for a subsequent fiscal year is equal to the product of—
 (i)the aggregate amount specified in subparagraph (B) for such period or fiscal year; and (ii)the ratio (as estimated by the Secretary) of—
 (I)the number of individuals who are entitled to benefits under part A or enrolled under part B and who reside in the State (as determined by the Secretary based on the most recent available data before the beginning of the period or year); to
 (II)the sum of such numbers for all States that are subject to this subsection. (B)Aggregate amountThe aggregate amount specified in this subparagraph for—
 (i)the last 3 quarters of fiscal year 2020, is equal to 3 times the amount specified in paragraph (3)(B)(iv);
 (ii)fiscal year 2021, is equal to 4 times the amount specified in paragraph (3)(B)(iv) increased by the same annual percentage increase as is applied to increases in the amounts applied for the fiscal year and State under section 1108(f); or
 (iii)a subsequent fiscal year, is equal to the aggregate amount specified in this subparagraph for the previous fiscal year increased by the same annual percentage increase as is applied for the fiscal year and State under section 1108(f)..
 (c)Conforming amendmentSection 1108(f) of the Social Security Act (42 U.S.C. 1308(f)) is amended by striking 1935(e)(1)(B) and inserting 1935(e)(1). (d)Effective datesThe amendments made by subsection (a) shall take effect on January 1, 2020, and the amendments made by subsections (b) and (c) shall take effect on the date of the enactment of this Act.
			